Exhibit 10.5
SECURITY AGREEMENT
1. Identification.
This Security Agreement (the “Agreement”), dated as of February 5, 2010, is
entered into by and between Rootzoo, Inc., a Delaware corporation (“Debtor”) and
EClips Energy Technologies, Inc., a Florida corporation (the “Lender”).
2. Recitals.
2.1 At or about the date hereof, the Lender will make a series of Loans (the
“Loans”) to Debtor. It is beneficial to Debtor that the Loans are made.
2.2 The Loans will be evidenced by a promissory note (the “Note”) issued by
Debtor on or about the date of this Agreement to which Debtor and Lender are
parties. The Note is in the principal amount of up to $100,000.00 and is or will
be executed by Debtor as “Borrower” or “Debtor” for the benefit of Lender as the
“Holder” or “Lender” thereof.
2.3 In consideration of the Loans made and to be made by Lender to Debtor and
for other good and valuable consideration, and as security for the performance
by Debtor of its obligations under the Note, and as security for the repayment
of the Loans and all other sums due from Debtor to Lender and any other
agreement between or among them (collectively, the “Obligations”), Debtor, for
good and valuable consideration, receipt of which is acknowledged, has agreed to
grant to the Lender a security interest in the Collateral (as such term is
hereinafter defined), on the terms and conditions hereinafter set forth.
Obligations include all future advances and Loans by Lender to Debtor that may
be made pursuant to any other agreement between or among them.
2.4 The following defined terms which are defined in the Uniform Commercial Code
in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Chattel Paper, Documents, Equipment, General Intangibles,
Instruments, Inventory and Proceeds. Other capitalized terms employed herein
shall have the meanings attributed to them in the Subscription Agreement.
3. Grant of General Security Interest in Collateral.
3.1 As security for the Obligations of Debtor, Debtor hereby grants the Lender,
a security interest in the Collateral.
3.2 “Collateral” shall mean all of the following property of Debtor:
(A) All now owned and hereafter acquired right, title and interest of Debtor in,
to and in respect of all Accounts, Goods, real or personal property, all present
and future books and records relating to the foregoing and all products and
Proceeds of the foregoing, and as set forth below:
(i) All now owned and hereafter acquired right, title and interest of Debtor in,
to and in respect of all: Accounts, interests in goods represented by Accounts,
returned, reclaimed or repossessed goods with respect thereto and rights as an
unpaid vendor; contract rights; Chattel Paper; investment property; General
Intangibles (including but not limited to, tax and duty claims and refunds,
registered and unregistered patents, trademarks, service marks, certificates,
copyrights trade names, applications for the foregoing, trade secrets, goodwill,
processes, drawings, blueprints, customer lists, licenses, whether as licensor
or licensee, choses in action and other claims, and existing and future
leasehold interests and claims in and to equipment, real estate and fixtures);
Documents; Instruments; letters of credit, bankers’ acceptances or guaranties;
cash moneys, deposits; securities, bank accounts, deposit accounts, credits and
other property now or hereafter owned or held in any capacity by Debtor, as well
as agreements or property securing or relating to any of the items referred to
above;

 





--------------------------------------------------------------------------------



 



(ii) Goods: All now owned and hereafter acquired right, title and interest of
Debtor in, to and in respect of goods, including, but not limited to:
(a) All Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtor’s business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to Debtor by its customers or repossessed by Debtor and all of Debtors’ right,
title and interest in and to the foregoing (including all of Debtor’s rights as
a seller of goods);
(b) All Equipment and fixtures, wherever located, whether now owned or hereafter
acquired, including, without limitation, all machinery, furniture and fixtures,
and any and all additions, substitutions, replacements (including spare parts),
and accessions thereof and thereto (including, but not limited to Debtor’s
rights to acquire any of the foregoing, whether by exercise of a purchase option
or otherwise);
(iii) Property: All now owned and hereafter acquired right, title and interests
of Debtor in, to and in respect of any other personal property in or upon which
Debtor has or may hereafter have a security interest, lien or right of setoff;
(iv) Books and Records: All present and future books and records relating to any
of the above including, without limitation, all computer programs, printed
output and computer readable data in the possession or control of the Debtor,
any computer service bureau or other third party; and
(v) Products and Proceeds: All products and Proceeds of the foregoing in
whatever form and wherever located, including, without limitation, all insurance
proceeds and all claims against third parties for loss or destruction of or
damage to any of the foregoing.
(B) All now owned and hereafter acquired right, title and interest of Debtor in,
to and in respect of the following:
(i) all shares of stock, partnership interests, member interests or other equity
interests from time to time acquired by Debtor, in any current Subsidiary or any
Subsidiary that is not a Subsidiary of the Debtor on the date hereof (“Future
Subsidiaries”), the certificates representing such shares, and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares, interests or equity; and
(ii) all security entitlements of Debtor in, and all Proceeds of any and all of
the foregoing in each case, whether now owned or hereafter acquired by Debtor
and howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise).
3.3 The Lender are hereby specifically authorized, after the Lender makes demand
for repayment of the Note in accordance with the terms of the Note, and after
the occurrence of an Event of Default (as defined herein) and the expiration of
any applicable cure period, to transfer any Collateral into the name of the
Lender and to take any and all action deemed advisable to the Lender to remove
any transfer restrictions affecting the Collateral.

 

2



--------------------------------------------------------------------------------



 



4. Perfection of Security Interest.
4.1 Debtor shall prepare, execute and deliver to the Lender UCC-1 Financing
Statements. The Lender is instructed to prepare and file at Debtor’s cost and
expense, financing statements in such jurisdictions deemed advisable to Lender,
including but not limited to the State of New York.
4.2 All other certificates and instruments constituting Collateral from time to
time required to be pledged to Lender pursuant to the terms hereof (the
“Additional Collateral”) shall be delivered to Lender promptly upon receipt
thereof by or on behalf of Debtor. All such certificates and instruments shall
be held by or on behalf of Lender pursuant hereto and shall be delivered in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to Lender. If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, Debtor shall cause Lender (or its custodian, nominee or
other designee) to become the registered holder thereof, or cause each issuer of
such securities to agree that it will comply with instructions originated by
Lender with respect to such securities without further consent by Debtor. If any
Collateral consists of security entitlements, Debtor shall transfer such
security entitlements to Lender (or its custodian, nominee or other designee) or
cause the applicable securities intermediary to agree that it will comply with
entitlement orders by Lender without further consent by Debtor.
4.3 If Debtor shall receive, by virtue of Debtor being or having been an owner
of any Collateral, any (i) stock certificate (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Collateral, or otherwise,
(iii) dividends payable in cash (except such dividends permitted to be retained
by Debtor pursuant to Section 5.2 hereof) or in securities or other property or
(iv) dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, Debtor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of Lender, shall segregate it from Debtor’s other property and shall
deliver it forthwith to Lender, in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by Lender as Collateral and as further collateral security for the Obligations.
5. Distribution.
5.1 So long as an Event of Default does not exist, Debtor shall be entitled to
exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lender and does not impair the
Collateral.
5.2. At any time an Event of Default exists or has occurred and is continuing,
all rights of Debtor, upon notice given by Lender, to exercise the voting power
and receive payments, which it would otherwise be entitled to pursuant to
Section 5.1, shall cease and all such rights shall thereupon become vested in
Lender, which shall thereupon have the sole right to exercise such voting power
and receive such payments.

 

3



--------------------------------------------------------------------------------



 



5.3 All dividends, distributions, interest and other payments which are received
by Debtor contrary to the provisions of Section 5.2 shall be received in trust
for the benefit of Lender as security and Collateral for payment of the
Obligation, shall be segregated from other funds of Debtor, and shall be
forthwith paid over to Lender as Collateral in the exact form received with any
necessary endorsement and/or appropriate stock powers duly executed in blank, to
be held by Lender as Collateral and as further collateral security for the
Obligations.
6. Further Action By Debtor; Covenants and Warranties.
6.1 Subject to the terms of this Agreement, Lender at all times shall have a
perfected security interest in the Collateral. Debtor represents that, other
than the security interests described on Schedule 6.1, it has and will continue
to have full title to the Collateral free from any liens, leases, encumbrances,
judgments or other claims. The Lender’s security interest in the Collateral
constitutes and will continue to constitute a first, prior and indefeasible
security interest in favor of Lender, subject only to the security interests
described on Schedule 6.1. Debtor will do all acts and things, and will execute
and file all instruments (including, but not limited to, security agreements,
financing statements, continuation statements, etc.) reasonably requested by
Lender to establish, maintain and continue the perfected security interest of
Lender in the perfected Collateral, and will promptly on demand, pay all costs
and expenses of filing and recording, including the costs of any searches
reasonably deemed necessary by Lender from time to time to establish and
determine the validity and the continuing priority of the security interest of
Lender, and also pay all other claims and charges that, in the opinion of Lender
are reasonably likely to materially prejudice, imperil or otherwise affect the
Collateral or Lender’ security interests therein.
6.2 Except (i) in connection with sales of Collateral, in the ordinary course of
business, for fair value and in cash, and (ii) Collateral which is substituted
by assets of identical or greater value (subject to the consent of the Lender)
or which is inconsequential in value, Debtor will not sell, transfer, assign or
pledge those items of Collateral (or allow any such items to be sold,
transferred, assigned or pledged), without the prior written consent of Lender
other than a transfer of the Collateral to a wholly-owned United States formed
and located subsidiary on prior notice to Lender, and provided the Collateral
remains subject to the security interest herein described. Although Proceeds of
Collateral are covered by this Agreement, this shall not be construed to mean
that Lender consent to any sale of the Collateral, except as provided herein.
Sales of Collateral in the ordinary course of business and as described above
shall be free of the security interest of Lender and Lender shall promptly
execute such documents (including without limitation releases and termination
statements) as may be required by Debtor to evidence or effectuate the same.
6.3 Debtor will, at all reasonable times during regular business hours and upon
reasonable notice, allow Lender or their representatives free and complete
access to the Collateral and all of Debtor’s records that in any way relate to
the Collateral, for such inspection and examination as Lender reasonably deem
necessary.
6.4 Debtor, at its sole cost and expense, will protect and defend this Security
Agreement, all of the rights of Lender hereunder, and the Collateral against the
claims and demands of all other persons.
6.5 Debtor will promptly notify Lender of any levy, distraint or other seizure
by legal process or otherwise of any part of the Collateral, and of any
threatened or filed claims or proceedings that are reasonably likely to affect
or impair any of the rights of Lender under this Security Agreement in any
material respect.

 

4



--------------------------------------------------------------------------------



 



6.6 Debtor, at its own expense, will obtain and maintain in force insurance
policies covering losses or damage to those items of Collateral which constitute
physical personal property, which insurance shall be of the types customarily
insured against by companies in the same or similar business, similarly
situated, in such amounts (with such deductible amounts) as is customary for
such companies under the same or similar circumstances, similarly situated.
Debtor shall make the Lender loss payee thereon to the extent of its interest in
the Collateral. Lender is hereby irrevocably (until the Obligations are
indefeasibly paid in full) appointed Debtor’s attorney-in-fact to endorse any
check or draft that may be payable to Debtor so that Lender may collect the
proceeds payable for any loss under such insurance. The proceeds of such
insurance, less any costs and expenses incurred or paid by Lender in the
collection thereof, shall be applied either toward the cost of the repair or
replacement of the items damaged or destroyed, or on account of any sums secured
hereby, whether or not then due or payable.
6.7 In order to protect the Collateral and Lender’ interest therein, Lender may,
at Lender’ option, and without any obligation to do so, pay, perform and
discharge any and all amounts, costs, expenses and liabilities herein agreed to
be paid or performed by Debtor upon Debtor’s failure to do so. All amounts
expended by Lender in so doing shall become part of the Obligations secured
hereby, and shall be immediately due and payable by Debtor to Lender upon demand
and shall bear interest at the lesser of 15% per annum or the highest legal
amount allowed from the dates of such expenditures until paid.
6.8 Upon the request of Lender, Debtor will furnish to Lender within five
(5) business days thereafter, or to any proposed assignee of this Security
Agreement, a written statement in form reasonably satisfactory to Lender, duly
acknowledged, certifying the amount of the principal and interest and any other
sum then owing under the Obligations, whether to its knowledge any claims,
offsets or defenses exist against the Obligations or against this Security
Agreement, or any of the terms and provisions of any other agreement of Debtor
securing the Obligations. In connection with any assignment by Lender of this
Security Agreement, Debtor hereby agrees to cause the insurance policies
required hereby to be carried by Debtor, if any, to be endorsed in form
satisfactory to Lender or to such assignee, with loss payable clauses in favor
of such assignee, and to cause such endorsements to be delivered to Lender
within ten (10) calendar days after request therefor by Lender.
6.9 Debtor will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Lender from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other reasonable
assurances or instruments and take further steps relating to the Collateral and
other property or rights covered by the security interest hereby granted, as the
Lender may reasonably require to perfect their security interest hereunder.
6.10 Debtor represents and warrants that they are the true and lawful exclusive
owners of the Collateral, free and clear of any liens, encumbrances and claims
other than those listed on Schedule 6.1.
6.11 Debtor hereby agrees not to divest itself of any right under the Collateral
except as permitted herein absent prior written approval of the Lender, except
to a subsidiary organized and located in the United States on prior notice to
Lender provided the Collateral remains subject to the security interest herein
described.
6.12 Debtor shall cause each Subsidiary of Debtor in existence on the date
hereof and each Future Subsidiary to execute and deliver to Lender promptly and
in any event within ten (10) days after the formation, acquisition or change in
status thereof (A) if requested by Lender, a security and pledge agreement
substantially in the form of this Agreement together with (x) certificates
evidencing all of the capital stock of each Subsidiary of and any entity owned
by such Subsidiary, (y) undated stock powers executed in blank with signatures
guaranteed, and (z) such opinion of counsel and such approving certificate of
such Subsidiary as Lender may reasonably request in respect of complying with
any legend on any such certificate or any other matter relating to such shares
and (B) such other agreements, instruments, approvals, legal opinions or other
documents reasonably requested by Lender in order to create, perfect, establish
the first priority of or otherwise protect any lien purported to be covered by
any such pledge and security agreement or otherwise to effect the intent that
all property and assets of such

 

5



--------------------------------------------------------------------------------



 



Subsidiary shall become Collateral for the Obligations. For purposes of this
Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity, of which more than
30% of (A) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (C) in the case of a trust,
estate, association, joint venture or other entity, the beneficial interest in
such trust, estate, association or other entity is, at the time of
determination, owned or controlled directly or indirectly through one or more
intermediaries, by such entity. Schedule 6.12 annexed hereto contains a list of
all Subsidiaries of the Debtor as of the date of this Agreement.
6.13 Debtor will notify Lender within ten days of the occurrence of any change
of Debtor’s name, domicile, address or jurisdiction of incorporation. The timely
giving of this notice is a material obligation of Debtor.
7. Power of Attorney.
At any time an Event of Default has occurred, and only after the applicable cure
period as set forth in this Agreement and is continuing, Debtor hereby
irrevocably constitutes and appoints Lender as the true and lawful attorney of
Debtor, with full power of substitution, in the place and stead of Debtor and in
the name of Debtor or otherwise, at any time or times, in the discretion of the
Lender, to take any action and to execute any instrument or document which the
Lender may deem necessary or advisable to accomplish the purposes of this
Agreement. This power of attorney is coupled with an interest and is irrevocable
until the Obligations are satisfied.
8. Performance By The Lender.
If Debtor fails to perform any material covenant, agreement, duty or obligation
of Debtor under this Agreement, Lender may, after any applicable cure period, at
any time or times in its discretion, take action to effect performance of such
obligation. All reasonable expenses of the Lender incurred in connection with
the foregoing authorization shall be payable by Debtor as provided in
Paragraph 12.1 hereof. No discretionary right, remedy or power granted to the
Lender under any part of this Agreement shall be deemed to impose any obligation
whatsoever on the Lender with respect thereto, such rights, remedies and powers
being solely for the protection of the Lender.
9. Event of Default.
An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Note and any other agreement to which Debtor and
Lender are parties. Upon and after any Event of Default, after the applicable
cure period, if any, any or all of the Obligations shall become immediately due
and payable at the option of the Lender, and the Lender may dispose of
Collateral as provided below. A default by Debtor of any of its material
obligations pursuant to this Agreement and any of the Transaction Documents
shall be an Event of Default hereunder and an “Event of Default” as defined in
the Notes, and Subscription Agreement.
10. Disposition of Collateral.
Upon and after any Event of Default which is then continuing,
10.1 The Lender may exercise their rights with respect to each and every
component of the Collateral, without regard to the existence of any other
security or source of payment for, in order to satisfy the Obligations. In
addition to other rights and remedies provided for herein or otherwise available
to it, the Lender shall have all of the rights and remedies of a lender on
default under the Uniform Commercial Code then in effect in the State of New
York.

 

6



--------------------------------------------------------------------------------



 



10.2 If any notice to Debtor of the sale or other disposition of Collateral is
required by then applicable law, five (5) business days prior written notice
(which Debtor agrees is reasonable notice within the meaning of Section 9.612(a)
of the Uniform Commercial Code) shall be given to Debtor of the time and place
of any sale of Collateral which Debtor hereby agrees may be by private sale. The
rights granted in this Section are in addition to any and all rights available
to Lender under the Uniform Commercial Code.
10.3 The Lender are authorized, at any such sale, if the Lender deem it
advisable to do so, in order to comply with any applicable securities laws, to
restrict the prospective bidders or purchasers to persons who will represent and
agree, among other things, that they are purchasing the Collateral for their own
account for investment, and not with a view to the distribution or resale
thereof, or otherwise to restrict such sale in such other manner as the Lender
deem advisable to ensure such compliance. Sales made subject to such
restrictions shall be deemed to have been made in a commercially reasonable
manner.
10.4 All proceeds received by the Lender in respect of any sale, collection or
other enforcement or disposition of Collateral, shall be applied (after
deduction of any amounts payable to the Lender pursuant to Paragraph 12.1
hereof) against the Obligations. Upon payment in full of all Obligations, Debtor
shall be entitled to the return of all Collateral, including cash, which has not
been used or applied toward the payment of Obligations or used or applied to any
and all costs or expenses of the Lender incurred in connection with the
liquidation of the Collateral (unless another person is legally entitled
thereto). Any assignment of Collateral by the Lender to Debtor shall be without
representation or warranty of any nature whatsoever and wholly without recourse.
To the extent allowed by law, Lender may purchase the Collateral and pay for
such purchase by offsetting the purchase price with sums owed to Lender by
Debtor arising under the Obligations or any other source.
10.5 Rights of Lender to Appoint Receiver. Without limiting, and in addition to,
any other rights, options and remedies Lender have under the Note, the UCC, at
law or in equity, or otherwise, upon the occurrence and continuation of an Event
of Default, Lender shall have the right to apply for and have a receiver
appointed by a court of competent jurisdiction. Debtor expressly agrees that
such a receiver will be able to manage, protect and preserve the Collateral and
continue the operation of the business of Debtor to the extent necessary to
collect all revenues and profits thereof and to apply the same to the payment of
all expenses and other charges of such receivership, including the compensation
of the receiver, until a sale or other disposition of such Collateral shall be
finally made and consummated. Debtor waives any right to require a bond to be
posted by or on behalf of any such receiver.
11. Waiver of Automatic Stay. Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Lender should be entitled to, among other
relief to which the Lender may be entitled under the Note, and any other
agreement to which the Debtor and Lender are parties (collectively “Loans
Documents”) and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Lender to exercise all of their rights and remedies pursuant to the Loans
Documents and/or applicable law. DEBTOR EXPRESSLY WAIVES THE BENEFIT OF THE
AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, DEBTOR EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY

 

7



--------------------------------------------------------------------------------



 



OF THE LENDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOANS
DOCUMENTS AND/OR APPLICABLE LAW. Debtor hereby consents to any motion for relief
from stay which may be filed by the Lender in any bankruptcy or insolvency
proceeding initiated by or against Debtor, and further agrees not to file any
opposition to any motion for relief from stay filed by the Lender. Debtor
represents, acknowledges and agrees that this provision is a specific and
material aspect of this Agreement, and that the Lender would not agree to the
terms of this Agreement if this waiver were not a part of this Agreement. Debtor
further represents, acknowledges and agrees that this waiver is knowingly,
intelligently and voluntarily made, that neither the Lender nor any person
acting on behalf of the Lender has made any representations to induce this
waiver, that Debtor has been represented (or has had the opportunity to be
represented) in the signing of this Agreement and in the making of this waiver
by independent legal counsel selected by Debtor and that Debtor has had the
opportunity to discuss this waiver with counsel. Debtor further agrees that any
bankruptcy or insolvency proceeding initiated by Debtor will only be brought in
the Federal Court within the Southern District of New York.
12. Miscellaneous.
12.1 Expenses. Debtor shall pay to the Lender, on demand, the amount of any and
all reasonable expenses, including, without limitation, attorneys’ fees, legal
expenses and brokers’ fees, which the Lender may incur in connection with
(a) sale, collection or other enforcement or disposition of Collateral;
(b) exercise or enforcement of any the rights, remedies or powers of the Lender
hereunder or with respect to any or all of the Obligations upon breach or
threatened breach; or (c) failure by Debtor to perform and observe any
agreements of Debtor contained herein which are performed by Lender.
12.2 Waivers, Amendment and Remedies. No course of dealing by the Lender and no
failure by the Lender to exercise, or delay by the Lender in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lender. No
amendment, modification or waiver of any provision of this Agreement and no
consent to any departure by Debtor therefrom shall, in any event, be effective
unless contained in a writing signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. The rights, remedies and powers of the Lender, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Lender from time to time in such order as the Lender may elect.
12.3 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:

         
 
  To Debtor:   136 East 36th Street, Suite 8D
 
      New York, New York 10016
 
      Attn:
 
      Fax:
 
       
 
  To Lender:   3900A 31st Street North
 
      St. Petersburg, Florida 33714
 
      Attn: Gregory D. Cohen
 
      Fax:
 
       
 
  With a copy by fax only to:   Harvey Kesner
 
      Sichenzia Ross Friedman Ference LLP
 
      61 Broadway, 32nd Floor
 
      New York, NY 10006
 
      Fax: (212) 930-9725

 

8



--------------------------------------------------------------------------------



 



Any party may change its address by written notice in accordance with this
paragraph.
12.4 Term; Binding Effect. This Agreement shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon Debtor, and its successors and permitted assigns; and (c) inure to
the benefit of the Lender and its successors and assigns.
12.5 Captions. The captions of Paragraphs, Articles and Sections in this
Agreement have been included for convenience of reference only, and shall not
define or limit the provisions of this agreement and have no legal or other
significance whatsoever.
12.6 Governing Law; Venue; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction, except to the extent that the
perfection of the security interest granted hereby in respect of any item of
Collateral may be governed by the law of another jurisdiction. Any legal action
or proceeding against Debtor with respect to this Agreement must be brought only
in the courts in the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Agreement, Debtor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Debtor hereby
irrevocably waives any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Agreement brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Agreement, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect.
12.7 Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all other agreements and understandings, oral or written,
with respect to the matters contained herein.
12.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by electronic transmission.
13. Termination; Release. When the Obligations have been indefeasibly paid and
performed in full or all outstanding Notes have been converted to common stock
pursuant to the terms of the Notes and the Subscription Agreements, this
Agreement shall be terminated, and the Lender, at the request and sole expense
of the Debtor, will execute and deliver to the Debtor the proper instruments
(including UCC termination statements) acknowledging the termination of the
Security Agreement, and duly assign, transfer and deliver to the Debtor, without
recourse, representation or warranty of any kind whatsoever, such of the
Collateral, as may be in the possession of the Lender.

 

9



--------------------------------------------------------------------------------



 



14. Lender Powers.
14.1 Lender Powers. The powers conferred on the Lender hereunder are solely to
protect Lender’ interest in the Collateral and shall not impose any duty on it
to exercise any such powers.
14.2 Reasonable Care. The Lender are required to exercise reasonable care in the
custody and preservation of any Collateral in its possession; provided, however,
that the Lender shall be deemed to have exercised reasonable care in the custody
and preservation of any of the Collateral if it takes such action for that
purposes as any owner thereof reasonably requests in writing at times other than
upon the occurrence and during the continuance of any Event of Default, but
failure of the Lender to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.
14.3 Approval. The rights of the Lender hereunder, except as otherwise set forth
herein shall be exercised upon the approval of Lender at the time such approval
is sought or given. Possession of any tangible or physical Collateral shall be
held by Lender pursuant to this Agreement and on behalf of Lender. The
Collateral, to the extent it may be transferred to Lender, may be held in the
name of Lender or in “street name”.
[THIS SPACE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.

          “DEBTOR”    
 
        ROOTZOO, INC.
a Delaware corporation    
 
       
By:
  /s/ Scott Frohman    
 
       
 
  Name: Scott Frohman
Title: President    

      “LENDER”  
 
   
ECLIPS ENERGY TECHNOLOGIES, INC.
   
 
   
/s/ Gregory D. Cohen
 
Name: Gregory D. Cohen
   
Title: Chief Executive Officer
   

This Security Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

 

11